Citation Nr: 1030824	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Whether a reduction for the service-connected residuals of a 
thoracic spine strain, from a 10 percent rating to a 
noncompensable rating, effective on December 8, 2007, was proper.  

2.  Whether a reduction for service-connected the residuals of a 
cervical spine strain, from a 10 percent rating to a 
noncompensable rating, effective from December 8, 2007, was 
proper.  

3.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a thoracic spine strain.  

4.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a cervical spine strain.  




REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a RO rating decision, dated in February 2008, which 
reduced the ratings from 10 percent to noncompensable for the 
service-connected residuals of a thoracic spine strain and for 
the residuals of a cervical spine strain, effective on December 
8, 2007.  

During the course of his appeal, the Veteran was afforded a 
hearing held at the RO before the undersigned Veterans Law Judge 
in June 2010.  

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

However, in this case, the February 2008 rating decision was 
issued in response to the Veteran's August 2007 request for an 
increased rating as to his service-connected thoracic spine and 
cervical spine disabilities.  

Accordingly, the Veteran's appeal is before the Board both on the 
question of the propriety of the rating reductions as well as his 
claims for increased ratings.  

The  issue of service connection for headaches claimed as 
secondary to the service-connected residuals of a cervical 
spine strain was raised during the June 2010 hearing, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers 
the matter to the AOJ for appropriate action.  

The issues of increased ratings in excess of the restored 10 
percent for the service-connected residuals of a thoracic spine 
strain and for the service-connected residuals of a cervical 
spine strain are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The 10 percent ratings for the service-connected thoracic and 
cervical spine disabilities were reduced retroactively and prior 
to the Veteran being afforded an opportunity for response in 
accordance with the law.  

2.  The reductions in this case were not based on examination 
findings showing sustained improvement of either service-
connected disability.  



CONCLUSIONS OF LAW

1.  The reduction of the 10 percent rating for the service-
connected residuals of thoracic spine strain is void ab initio.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2009).  

2.  The reduction of the 10 percent rating for the service-
connected residuals of a cervical spine strain is void ab initio.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is or primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where a reduction in evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result in 
a reduction of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e) (2009).  

The beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at their present level.  Id.  

Unless otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.  

The beneficiary will also be informed that he or she will have an 
opportunity for a predetermination hearing.  38 C.F.R. § 
3.105(i).  

At the outset, the Board finds that the Veteran was not notified 
of a proposed reduction of his disability rating in accordance 
with 38 C.F.R. § 3.105(e).  

The notice letter accompanying the rating decision did not inform 
the Veteran that he had 60 days to submit evidence/argument to 
support any disagreement with the proposed reduction.  

Further, the Veteran was not advised that he could request a 
hearing within 30 days of receipt of the notice.  The Board finds 
these errors to be prejudicial to the Veteran in this case.  

Where a rating reduction was made without observance of law, the 
reduction must be vacated and the prior rating restored.  
Schafrath v. Derwinski, supra at 595.  

Moreover, the Board finds that the reductions were not based on 
examination findings sufficient to show that either service-
connected strain condition had undergone sustained improvement or 
that improvement will be maintained under the ordinary conditions 
of life.  

In light of this failure in due process, the Board finds that the 
reductions are void by operation of law and the 10 percent 
ratings must be restored on the date of the reduction.  


ORDER

The 10 percent rating for the service-connected residuals of the 
thoracic spine strain is restored effective on December 8, 2007 
under the law.  

The 10 percent rating for the service-connected residuals of the 
cervical spine strain is restored effective on December 8, 2007 
under the law.  


REMAND

The basis for reduction relied on by the RO in this case was the 
report of a VA examination from December 2007.  The examination 
results included a diagnosis of mild chronic cervical strain that 
existed by subjective symptoms only and with thoracic pain likely 
referred from the cervical condition and not a separate thoracic 
entity, which also still existed by subjective complaint only.    

At the recent hearing, the representative asserted that the 
service-connected thoracic and cervical spine disabilities had 
worsened and requested that the Veteran be afforded a new VA 
examination to determine the current severity of the his current 
spine disabilities.  

The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

VA's duty to assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007).    

In light of the evidence of record, namely VA treatment records 
showing continued treatment for various thoracic and cervical 
spine pathology, the Board agrees that a remand of the Veteran's 
claim is necessary.  Specifically, on remand, the Veteran should 
be afforded a pertinent VA examination to determine the severity 
of the thoracic and cervical spine disabilities found on 
evaluation

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in denial 
of the claim.  See 38 C.F.R. § 3.655 (2009).  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may result in 
an adverse decision.    

Moreover, prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.  In this regard, the Board notes that the record reveals 
that the Veteran receives treatment through the VA Medical Center 
(VAMC).  VA treatment records from that facility, dated through 
to July 2008, have been associated with the record.  Any 
additional records should be obtained and associated with the 
claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 C.F.R. § 3.159 (2009).  However, identification 
of specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of any 
outstanding records referable to VA 
treatment of the service-connected thoracic 
and cervical spine disabilities since 2008.  
All such available records not previously 
procured should be obtained and associated 
with the claims folder.  All available 
records and/or responses received should be 
associated with the claims file.  

2.  The Veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
residuals of cervical strain and residuals 
of thoracic strain.  The claims folder must 
be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report.  

The examination must encompass range of 
motion testing.  The examiner should also 
address whether the disability is 
productive of ankylosis, muscle spasm, or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The examiner should also comment on any 
neurological findings related to the 
service-connected thoracic and cervical 
spine strain.  If the Veteran has episodes 
of doctor-prescribed bed rest, the 
frequency and duration of such episodes 
must be described.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed in a typewritten 
report.  

3.  Following completion of all indicated 
development, the claims for increase must 
be readjudicated in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


